Case 6:18-cv-01589-TAD-CBW Document 24 Filed 12/17/20 Page 1 of 7 PageID #: 178




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


 TRAVIS BLANCHARD                                       CIVIL NO. 6:18-CV-01589

 VERSUS                                                 JUDGE TERRY A. DOUGHTY

 SCOTT ANSLUM, ET AL.                                   MAG. JUDGE CAROL B.
                                                        WHITEHURST

                                  MEMORANDUM RULING

        Pending before the Court is a Motion for Summary Judgment [Doc. No. 20]

 filed by the Government of St. Mary Parish (“St. Mary Parish”). Plaintiff Morgan

 Blanchard (“Blanchard”)1 filed an Opposition [Doc. No. 22] on December 8, 2020. St.

 Mary Parish filed a Reply [Doc. No. 23] on December 15, 2020. For the reasons set

 forth herein, St. Mary Parish’s Motion for Summary Judgment is GRANTED.

        I. BACKGROUND

        On December 7, 2018, Travis Blanchard filed a Complaint for Damages [Doc.

 No. 1] against Scott Anslum (“Anslum”), Sheriff of St. Mary Parish, Gary Driskell

 (“Driskell”), Warden of St. Mary Parish Jail, and St. Mary Parish under 42 U.S.C.

 § 1983, as a result of injuries he allegedly received while an inmate at St. Mary

 Parish Jail on or about December 10, 2017. Blanchard alleges he was attacked by

 other prisoners, stabbed in the face, sustained a broken collarbone, and a separated

 jaw.




        1
          The original plaintiff, Travis Blanchard, passed away on July 6, 2019. Morgan Blanchard
 (Travis Blanchard’s father) was substituted as plaintiff on June 2, 2020 [Doc. No. 18].
Case 6:18-cv-01589-TAD-CBW Document 24 Filed 12/17/20 Page 2 of 7 PageID #: 179




       St. Mary Parish was alleged to be the owner and co-policy maker with regard

 to the funding and maintenance of the St. Mary Parish Jail. Blanchard further

 alleged St. Mary Parish new or should have known of the lack of officers guarding

 inmates, failed to properly fund and maintain the jail, that the lack of funding and

 maintenance to the jail was the moving force behind Blanchard being attacked and

 denied access to medical treatment and that St. Mary Parish was deliberately

 indifferent to the prevalence of violence within the jail.

       In its Motion for Summary Judgment St. Mary Parish maintains it met its

 statutory obligations to fund and maintain the St. Mary Parish Jail and that it had

 no duty or authority to operate the jail. St. Mary Parish attached the Affidavit of

 Henry C. LaGrange, Chief Administrative Officer for St. Mary Parish, which stated

 that during 2017, St. Mary Parish paid approximately $2,132,391 to maintain the

 parish jails, plus medical expenses of inmates, expenses for hiring a nurse by the

 Sheriff, and for transportation expenses incurred by the Sheriff’s office for

 transporting inmates for court appearances and for medical treatment.

       In his Opposition Blanchard maintains St. Mary Parish has not answered its

 discovery requests in accordance with FED. R. CIV. P. Rule 56(d).

       In St. Mary Parish’s Reply, they verify it has answered Blanchard’s discovery

 requests and attaches copies.

       II. Motion for Summary Judgment

          Summary judgment is appropriate when the evidence before a court shows

 “that there is no genuine dispute as to any material fact and the movant is entitled

                                             2
Case 6:18-cv-01589-TAD-CBW Document 24 Filed 12/17/20 Page 3 of 7 PageID #: 180




 to judgment as a matter of law.” FED. R. CIV. P. 56(a). A fact is “material” if proof of

 its existence or nonexistence would affect the outcome of the lawsuit under applicable

 law in the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute

 about a material fact is “genuine” if the evidence is such that a reasonable fact finder

 could render a verdict for the nonmoving party. Id.

        “[A] party seeking summary judgment always bears the initial responsibility

 of informing the district court of the basis for its motion, and identifying those

 portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on

 file, together with the affidavits, if any,’ which it believes demonstrate the absence of

 a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

 (quoting Anderson, 477 U.S. at 247). “The moving party may meet its burden to

 demonstrate the absence of a genuine issue of material fact by pointing out that the

 record contains no support for the non-moving party’s claim.” Stahl v. Novartis

 Pharm. Corp., 283 F.3d 254, 263 (5th Cir. 2002). Thereafter, if the non-movant is

 unable to identify anything in the record to support its claim, summary judgment is

 appropriate. Id. “The court need consider only the cited materials, but it may

 consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

        In evaluating a motion for summary judgment, courts “may not make

 credibility determinations or weigh the evidence” and “must resolve all ambiguities

 and draw all permissible inferences in favor of the non-moving party.” Total E & P

 USA Inc. v. Kerr–McGee Oil and Gas Corp., 719 F.3d 424, 434 (5th Cir. 2013)

 (citations omitted). While courts will “resolve factual controversies in favor of the

                                             3
Case 6:18-cv-01589-TAD-CBW Document 24 Filed 12/17/20 Page 4 of 7 PageID #: 181




 nonmoving party,” an actual controversy exists only “when both parties have

 submitted evidence of contradictory facts.” Little v. Liquid Air. Corp., 37 F.3d 1069,

 1075 (5th Cir. 1994). To rebut a properly supported motion for summary judgment,

 the opposing party must show, with “significant probative evidence,” that a genuine

 issue of material fact exists. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th

 Cir. 2000) (emphasis added).           “‘If the evidence is merely colorable, or is not

 significantly probative,’ summary judgment is appropriate.” Cutting Underwater

 Tech. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 517 (5th Cir. 2012) (quoting

 Anderson, 477 U.S. at 248).

       Relatedly, there can be no genuine dispute as to a material fact when a party

 fails “to make a showing sufficient to establish the existence of an element essential

 to that party’s case, and on which that party will bear the burden of proof at trial.”

 Celotex Corp., 477 U.S. at 322-23. This is true “since a complete failure of proof

 concerning an essential element of the nonmoving party’s case necessarily renders all

 other facts immaterial.” Id. at 323.

       III. Prematurity of Motion for Summary Judgment

              FED. R. CIV. P. Rule   56(d) states as follows:

              (d)    When Facts Are Unavailable to the Nonmovant. If
                     A nonmovant shows by affidavit or declaration that, for specified
                     reasons, it cannot present facts essential to justify its opposition,
                     the court may:

                             (1)       defer considering the motion or deny it;
                             (2)       allow time to obtain affidavits or declarations or to
                                       take discovery; or
                             (3)       Issue any other appropriate order.

                                                 4
Case 6:18-cv-01589-TAD-CBW Document 24 Filed 12/17/20 Page 5 of 7 PageID #: 182




       FED. R. CIV. P.   Rule 56(d) requires the nonmovant (Blanchard) to provide the

 specified reasons, by affidavit or declaration, as to why it is unable to present facts

 essential to justify its opposition to the motion. Blanchard has not done so in this

 case. The only reasons specified (although not by affidavit or declaration) is that St.

 Mary Parish has not answered Blanchard’s discovery. St. Mary Parish attached in

 its Reply a copy of the answered discovery.        In addition to the discovery being

 answered, the discovery requests really have no relevance to the issues in St. Mary

 Parish’s Motion for Summary Judgment. A plaintiff’s entitlement to discovery before

 ruling on a motion for summary judgment is not unlimited and may be cut off when

 the record shows that the requested discovery will not be likely to produce facts

 needed to withstand the motion for summary judgment. Netto v. Amtrack 863 F.2d

 1210 (5th Cir. 1989).

       Therefore, Blanchard’s request to delay ruling on St. Mary Parish’s Motion for

 Summary Judgment in accordance with FED. R. CIV. P. Rule 56(d) is DENIED.

       IV. LAW AND ANALYSIS

       Pursuant to La. R.S. 33:4715 and R.S. 15:304, the Parish is required to

 “provide… a good and sufficient jail,” and is “responsible for the physical maintenance

 of all parish jails and prisons.” The Parish is not responsible to operate the jail or to

 exercise control over the inmates within it. Amiss v. Dumas, 411 So.2d 1137 (La. 1st

 Cir. 1982).

       St. Mary Parish paid approximately “$2,132,391 to operate the jails in 2017.”

 (LaGrange Affidavit). Blanchard provides no issue of fact to contradict LaGrange’s

                                             5
Case 6:18-cv-01589-TAD-CBW Document 24 Filed 12/17/20 Page 6 of 7 PageID #: 183




 Affidavit. Additionally, Blanchard has set forth no issues of fact that lack of funding

 had anything to do with the injuries to Travis Blanchard.

       In order to establish liability under 42 U.S.C. § 1983, on the part of a local

 governmental entity like St. Mary Parish, Blanchard must demonstrate a policy or

 custom of the Parish which caused the alleged constitutional deprivation. Jones v.

 St. Tammany Parish Jail, 4 F. Supp. 2d 606 (E.D. La. 1998). Additionally, local

 governments can never be liable under 42. U.S.C. § 1983 for acts of those whom the

 government has no authority to control. Id at 613.

       In O’Quinn v. Manuel, 773 F.2d 605 (5th Cir. 1985), an inmate of the Calcasieu

 Parish Jail brought suit under 42 U.S.C. § 1983 against the Calcasieu Parish Police

 Jury, the Calcasieu parish Sheriff, two deputies and four other inmates for injuries

 he allegedly received from a beating by other inmates.

       In dismissing the claim against the Calcasieu Parish Policy Jury, the court

 found the Police Jury had no responsibility over the daily operation of the jail.

       St. Mary Parish has no responsibility over the daily operation of the St. Mary

 Parish Jail. St. Mary Parish is entitled to summary judgment dismissing Blanchard’s

 claims against it for injuries Blanchard allegedly received in an altercation with other

 inmates.

       V. CONCLUSION

       For the reasons set forth herein, the Motion for Summary Judgment [Doc. No.

 20], filed by the Government of St. Mary Parish is GRANTED.



                                            6
Case 6:18-cv-01589-TAD-CBW Document 24 Filed 12/17/20 Page 7 of 7 PageID #: 184




       MONROE, LOUISIANA this 17th day of December, 2020.



                                           ____________________________________
                                           TERRY A. DOUGHTY
                                           UNITED STATES DISTRICT JUDGE




                                       7
